United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2777
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Justin Jasper

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: June 15, 2018
                                Filed: July 17, 2018
                                   [Unpublished]
                                   ____________

Before KELLY, ARNOLD, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

    After Justin Jasper served his criminal sentence, the district court1 indefinitely
committed him to the Attorney General’s custody for additional mental-health


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
treatment. Jasper’s sole argument on appeal is that there is insufficient evidence that
he poses a substantial risk of bodily injury to others. We affirm.

       Jasper suffers from schizophrenia. While experiencing a paranoid delusion, he
drove a stolen truck to the University of Washington campus, where he planned to
blow up an empty house. When police officers arrested him, they discovered two
firearms, military-grade body armor, and six Molotov cocktails in the truck. Jasper
pleaded guilty to multiple offenses and was sentenced to three years in prison.

      The Bureau of Prisons initially placed Jasper in the general prison population
at a medium-security federal correctional institution in Oregon. While there, Jasper
refused treatment, fought with staff members and other inmates, and displayed
suicidal tendencies.

       The Bureau eventually transferred Jasper to the Federal Medical
Center-Rochester. After some initial resistance, he cooperated with the medical staff
and substantially improved his behavior. All the while, however, he refused to
acknowledge his illness and expressed a desire to discontinue his medication once
released.

       Before Jasper’s sentence expired, the government filed a petition seeking to
civilly commit him under 18 U.S.C. § 4246. After a hearing, the district court found
that Jasper is dangerous while unmedicated and likely to stop taking his medication
if released. It accordingly committed him to the Attorney General’s custody for
further treatment.

      Jasper concedes that the government’s evidence established two of the three
requirements for civil commitment under section 4246. United States v. S.A., 129
F.3d 995, 1000 (8th Cir. 1997) (holding that section 4246 requires the government
to “demonstrate,” in addition to dangerousness, a “(1) a mental disease or defect . . .

                                          -2-
and (3) the absence of suitable state placement”). The only unresolved question is the
sufficiency of the evidence on the other one: whether Jasper’s “release would create
a substantial risk of bodily injury to another person or serious damage to property of
another.” 18 U.S.C. § 4246(d). We conclude that the government met its burden.

        The government presented considerable evidence of Jasper’s dangerousness,
including his history of refusing medical treatment, possessing weapons, using illegal
drugs, and engaging in violent behavior. The Chief of Psychology at FMC-Rochester
testified to the substantial risk that Jasper would pose if he were no longer in custody
and decided to discontinue his medication. Indeed, Jasper has made his intent
following release perfectly clear, saying that he will refuse treatment once he is no
longer in custody. On this record, we cannot say that the district court clearly erred
in determining that, once released, Jasper would pose a substantial risk of bodily
injury to others. See United States v. Williams, 299 F.3d 673, 676–78 (8th Cir. 2002)
(applying the clear-error standard to a determination that a prisoner was dangerous
and eligible for commitment under section 4246).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-